

Exhibit 10.36


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement" ) is made and entered into as of
August 12, 2013, by and between GENBAND Management Services Corp., a Delaware
corporation (the "Company"), GENBAND Holdings Company, a Cayman Islands exempted
company limited by shares (“Cayman Holdings"), GENBAND US LLC, a Delaware
limited liability company ("GENBAND LLC”), GENBAND Inc., a Delaware corporation
("Holdco", and together with the Company, Cayman Holdings and GENBAND LLC, the
"GENBAND Parties"), and David A. Walsh (the" Executive").


WHEREAS, each of the GENBAND Parties desires to employ the Executive as its
Chief Executive Officer, and the Executive desires to be employed by each such
entity in such capacity; and


WHEREAS, the Executive and the GENBAND Parties desire to set forth the terms and
conditions of the Executive's employment relationship with the GENBAND Parties;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


I. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following capitalized terms have the following meanings when used in this
Agreement:


(a) "Base Pay" means the Executive's annual fixed or base compensation, as
determined from time to time by Cayman Holdings, whether acting through its
Board of Directors (the "Cayman Board") or a committee thereof, regardless of
whether all or any portion thereof may be deferred under any deferred
compensation plan or program of the GENBAND Entities.


(b) "Change in Control” shall mean the consummation of any transaction or series
of related transactions, pursuant to which any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended), other than OEP or
another GENBAND Entity, acquires (i) directly or indirectly more than 50% of the
equity securities of any GENBAND Principal Entity entitled to vote (whether such
transaction is effected by merger, consolidation, recapitalization, sale or
transfer of the applicable GENBAND Principal Entity's equity or otherwise) or
(ii) directly or indirectly all or substantially all of the assets of any
GENBAND Principal Entity and its subsidiaries, in each case the occurrence of
which shall be determined by the board of directors, the board of managers or
the managing member, as applicable, of such GENBAND Principal Entity; provided,
that for the purposes of clause (i), voting securities of Cayman Holdings shall
be deemed to refer to the full y diluted beneficial ownership of the outstanding
voting securities of Cayman Holdings taking into account the equity ownership of
Cayman Holdings and Holdco. By way of example, for the purposes of clause (i) of
the immediately preceding sentence, if Holdco holds 25% of the outstanding
voting securities of Cayman Holdings, and if Person X holds 20% of the
outstanding voting equity securities of Holdco on a fully diluted basis, then
Person X shall be deemed to hold 5% of the outstanding Cayman Holdings voting
securities.


(c)     "Code" means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------





(d) "Disability" means (i) the Executive's inability to regularly perform the
essential functions of the Executive's position, with or without accommodation,
due to physical or mental incapacity or illness, for a period of ninety (90)
days in the aggregate in any consecutive twelve (12) month period, unless
otherwise prohibited by federal , state, or local law or ordinance, (ii) for a
reason specified in clause (i), the Executive is receiving income replacement
benefits for a period of not less than three months under a GENBAND Entity
accident or health plan, (iii) a determination by the Social Security
Administration that the Executive is totally disabled or (iv) a determination
that the Executive is eligible for disability benefits under a long-term
disability plan of a GENBAND Entity, but only if such plan bases disability
eligibility on criteria that comply with clauses (i), (ii) or (iii) above.


(e) "Equity Award'' means a stock option, share option, share award, restricted
stock award, restricted stock unit award, partnership unit award, profits
interest award, deferred stock award, stock appreciation right or other
equity-based compensation award related to the equity securities of any GENBAND
Entity.


(f) "For Cause" means, termination of the employment of the Executive by the
Company if the Executive is guilty of (i) engaging in acts in the course of his
employment with any GENBAND Party that constitute theft, fraud or embezzlement,
(ii) intentional or negligent misconduct which materially and adversely affects
any GENBAND Entity and which is not cured within thirty (30) days following
receipt of written notice of such misconduct, (iii) unauthorized disclosure of
proprietary information of a material and confidential nature relating to any
GENBAND Entity, which unauthorized disclosure has a material adverse effect on
any GENBAND Entity, (iv) material violation of any GENBAND Party policy,
agreement or procedure which is not cured within thirty (30) days following
receipt of written notice of same, (v) excessive absenteeism, (vi) material
neglect of duty, (vii) insubordination or failure to perform and carry out any
directive of the Cayman Board, (viii) alcohol or substance abuse, (i x) being
convicted of a felony or pleading "no contest" to a felony charge, or (x)
failing to cooperate with the GENBAND Entities and/or their professional
advisors in any investigation (whether internal or external) or any formal legal
or investigative proceeding. The determination of whether a termination of the
Executive is For Cause shall be made by the Cayman Board or a committee thereof
and written notice specifying the reason(s) therefore shall be delivered to the
Executive as promptly as practicable following such determination.
Notwithstanding any provision hereof to the contrary for purposes of this
Agreement, no act or failure to act on the part of the Executive (other than any
act or failure to act which violates any law) shall be considered to be reason
for termination For Cause if done, or omitted to be done, by the Executive in
good faith and with the reasonable belief that the action or omission was in the
best interests of the GENBAND Entities.


(g)     "GENBAND Entity" means the Company, Holdco, Cayman
Holdings, and, as the context may require, their direct and indirect
wholly-owned subsidiaries.


(h)     "GENBAND Principal Entity" means Holdco, Cayman Holdings, or GENBAND
LLC.





(i)     "Investment Services" means (i) advising as to the advisability of
investing in, purchasing or selling assets held by Cayman Holdings; (ii)
managing, acquiring or disposing of assets held by Cayman Holdings; (iii)
arranging financing with respect to acquiring assets





--------------------------------------------------------------------------------




held by Cayman Holdings; or (iv) any activity in support of any service
described in the foregoing subsections (i) through (iii) of this definition.


(j)    "Non-Compete Period” means the period beginning on the
Termination Date and ending on the twelve (12) month anniversary of the
Termination Date.


(k) "OEP" means (i) One Equity Partners III, L.P., OEP III Co- Investors L.P.
and OEP II Partners Co-Invest L.P. and OEP GB Holdings (together, the "OEP
Holders"), and (ii) any corporation, partnership, limited liability company or
other entity that is an affiliate of any OEP Holder (including without
limitation any applicable co- invest vehicle).


(1) "Person" means an individual corporation, a company, a voluntary
association, a partnership, a joint venture, a limited liability company, a
trust, an estate, an unincorporated organization, a governmental authority or
other entity.


(m) "Proprietary Information" means trade secrets, confidential knowledge, data,
or any other proprietary information of the GENBAND Entities and each of their
subsidiaries or affiliated companies. By way of illustration but not limitation,
"Proprietary Information" includes (i) inventions, trade secrets, ideas,
processes, formulas, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, and techniques relating to the
business or proposed business of the GENBAND Entities and that were learned or
discovered by the Executive during the term of his employment with the GENBAND
Parties, except as expressly permitted by the Cayman Board during the term of
the Executive's employment, at the time of the Executive's termination, or
subsequent to the Executive's termination; (ii) information regarding plans for
research, development, new products and services, marketing and selling,
business plans, bud gets and unpublished financial statements, licenses, prices
and costs, suppliers, and customers that were learned or discovered by the
Executive during the term of his employment with the GENBAND Parties, except as
expressly permitted by the Cayman Board during the term of the Executive's
employment, at the time of the Executive's termination, or subsequent to the
Executive's termination; and (iii) information regarding the skills and
compensation of other employees of the G ENBAND Parties.


(n) “Section 409A" means Section 409A of the Code, as amended, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder.


(o) "Separation from Service Date" means the date of termination of the
Executive’s employment (within the meaning of the Department of Treasury
Regulation
1.409A-l(h)(l)(ii)).


(p) "Specified Employee" means a key employee of a GENBAND Entity, within the
meaning of the Department of Treasury Regulations 1.409A-1(i), on the
individuals Separation from Service Date. The determination of whether the
Executive i s a Specified Employee shall be made by the Cayman Board (or its
designee) in accordance with the terms of Section 409A and applicable guidance
thereunder (including, without limitation, the Department of Treasury Regulation
l.409A-1(i) and any successor provision thereto).







--------------------------------------------------------------------------------





(q)     "Termination Date" means the date of the termination of the
Executive's employment.


2. Employment. Effective as of August 12, 201 3 (the "Effective Date"), the
Company hereby agrees to employ the Executive as an employee and an executive
officer of the Company, and the Executive hereby agrees to remain in the employ
of the Company as an employee and an executive officer, for the Employment Term
(as defined in Section 3) on the terms and conditions set forth in this
Agreement. The Executive shall serve as President and Chief Executive Officer of
the Company, and shall also serve as President and Chief Executive Officer for
each of the other GENBAND Parties. The Executive shall have such authority and
responsibilities as are consistent with the offices from time to time held by
him; provided, however, that in no event shall the Executive's authority and
responsibilities include providing any Investment Services with respect to the
assets held (directly or indirectly) by Cayman Holdings. During the term of this
Agreement, the Executive shall serve each GENBAND Party faithfully and to the
best of his ability, and devote his full time, attention and efforts to the
business and affairs of the collective GENBAND Parties during normal business
hours (and outside normal business hours as reasonably required).


3. Term. Subject to the provisions of Section 10 of this Agreement, the
Executive shall be employed by the Company and hold the executive officer
positions with the Company and the other GENBAND Parties for a period (the
"Employment Term") commencing on August 1 2, 2013 and ending on Jul y 1, 2015,
on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with Jul y 1, 201 5 and on each July l
thereafter (each, an "Extension Date"), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 90 days’ prior written notice before
the next Extension Date that the Employment Term shall not be so extended. For
the avoidance of doubt, the Employment Term shall include any extensions of the
term of the Executive's employment pursuant to this Section 3.


4. Location. The Executive shall be based in, and shall perform his duties in,
the New York metropolitan area. The Executive shall, however, travel to Dallas,
Texas and other locations as may be reasonably required for the performance of
his duties under this Agreement.


5. Compensation and Benefits. During the Employment Term, the Company shall
provide the following compensation and benefits to the Executive:


(a) Base Salary. The Company shall pay to the Executive a base salary at the
rate of not less than $850,000.00 per annum (“Base Salary"). Such Base Salary
shall be pa id in equal installments on the Company’s regular pay roll dates
during the Employment Term. The Executive's Base Salary shall be reviewed
annually.


(b)     Bonuses and Incentive Compensation.


(i) With respect to each full fiscal year during the Employment Term, the
Executive shall be eligible to earn an annual bonus award (an "Annual Bonus")
based upon the achievement of an annual targets established by the Cayman Board.
The Executive’s







--------------------------------------------------------------------------------





target-level Annual Bonus shall be equal to $400,000; provided that, because the
Annual Bonus award is subject to the attainment of performance criteria, it may
be paid, to the extent earned or not earned, at below target levels, or above
target levels. Subject to the Executive's continued employment through the
applicable bonus payment date, the Annual Bonus, if any, shall be paid to the
Executive as soon as reasonably practicable following the date on which Cayman
Holding's financial statements for the fiscal year to which such Annual Bonus
relates are no longer subject to material modification (as determined in the
good faith discretion of the Board), but in no event later than 10 business days
following Cayman Holding's receipt from its independent auditors of the audited
financial statements for the fiscal year to which such Annual Bonus relates. To
the extent permitted pursuant to the preceding sentence, the applicable bonus
payment date shall be the date on which similar annual bonuses are paid to
similarly-situated employees of the GENBAND Parties. Notwithstanding the
foregoing, the Executive's Annual Bonus for fiscal year 2013, if any, shall not
be prorated during the first year of the Executive's employment under this
Agreement.


(ii) The Executive shall be eligible to participate in bonus or performance
based incentive compensation plans that are established by the GENBAND Parties
for their other senior executives.


(c) Benefits. The Executive shall be entitled to participate in all employee
benefit plans or programs established by the GENBAND Entities from time to time
that are generally provided to other senior executives of the Company or the
other GENBAND Parties to the extent that he is eligible to participate. The
Executive’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable to such plan or program. Without
limiting the generality of the foregoing, the Executive shall be provided with
coverage for medical, disability and term life insurance to the extent it is
available at a reasonable cost from reputable providers. In the event that any
of the perquisites provided by the Company to the Executive subject the
Executive to any tax liability, the Company agrees to pay the Executive an
amount of cash equal to such tax liability and an additional amount of cash
equal to the tax liability that the Executive will be subject to as a result of
the total cash payment described in this sentence.


6. Vacation. During the Employment Period, the Executive shall be entitled to at
least twenty (20) days of paid time off annually in accordance with the
Company’s applicable vacation policy, scheduled in a manner reasonably
acceptable to the Company.


7. Expenses. The Company shall pay or reimburse the Executive for all reasonable
and necessary out-of-pocket expenses incurred by him in the performance of his
duties under this Agreement, subject to the presentment of appropriate vouchers
in accordance with the Company's normal policies for expense verification.


8.     GENBAND Holdings Equity.     The     Executive     shall    be
    granted
188,236,789 Class E Shares under the GENBAND Holdings Company 2013 Equity
Incentive Plan (the "Plan"), subject to adjustment as will be set forth in the
Class E Share Agreement (the "Share Agreement"). Except as otherwise provided in
this Agreement, the terms of this grant will be set forth in the Plan (the
"Plan") and the Share Agreement.







--------------------------------------------------------------------------------





9. Key Contributor Bonus. The Company (or another appropriate GENBAND Party)
shall pay the Executive a key contributor bonus pursuant to that certain Key
Contributor Bonus Agreement, dated as of the date hereof, subject to the terms
and conditions therein.


10.    Termination.


(a) The Executive’s employment may be terminated by the Company at any time and
for any reason. If the Executive's employment is terminated by the Company
(other than For Cause or as a result of the Executive's death or Disability),
the Executive will be entitled to the compensation and benefits provided under
Section 11 hereof.


(b) The Executive may terminate his employment with the Company at any time and
for any reason. Upon the occurrence of one or more of the following events
(hereinafter, a "Good Reason") (regardless of whether any other reason for such
termination exists or has occurred, including without limitation, other
employment), the Executive may terminate his employment with the Company and
receive the compensation and benefits provided under Section 11 hereof:


(i) (A) A material diminution in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position(s) held by the
Executive (including without limitation, a change in offices, titles, scope of
the business or other activities for which the Executive is responsible for the
Company or any other GENBAND Party); or (B) a material reduction i n the
Executive's Base Pay, except in cases where any such reduction is applicable to
substantially all executive officers of the Company in substantially the same
manner and to substantially the same degree; or (C) the termination, elimination
or denial of the Executive's rights to material employee benefits or any
material reduction in the scope or value thereof (in the case of any such
reduction, with scope and value considered in the aggregate), except in cases
where any such termination, elimination, denial or reduction is applicable to
substantially all executive officers of the Company in substantially the same
manner and to substantially the same degree; or


(ii) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any other GENBAND Party or any
successors thereto.


(c) A termination of the Executive’s employment for Good Reason shall not be
deemed to occur unless the Executive (i) provides written notice to the Company,
or any successor, of the existence of the occurrence of an event or condition
described in Section 10(b) not later than 60 days after the initial existence of
the event or condition, which notice shall provide the Company, or any
successor, a period of at least 30 days to remedy the event or condition before
a Good Reason basis for termination shall exist hereunder and (ii) terminates
his employment for Good Reason based on the event or condition described in
Section 10(b) prior to the second anniversary following the initial existence of
such event or condition.


(d)     Notwithstanding Sections 10(b) and (c), a termination of the
Executive's employment by the Executive for any reason (and without regard to
the procedural







--------------------------------------------------------------------------------





requirements in Section 10(c)) at any time following a Change in Control shall
be deemed a termination by the Executive for Good Reason pursuant to Section
10(b) for purposes of this Agreement.


(e) A termination by the Company pursuant to Section 10(a) or by the Executive
for Good Reason pursuant to Section 10(b) will not affect any rights the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of any GENBAND Entity providing employee benefits, which rights
shall be governed by the terms thereof.


11.     Severance.


(a) Subject to Section 12, if the Company terminates the Executive's employment
(other than For Cause or as a result of the Executive’s death or Disability)
pursuant to Section 10(a), or the Executive terminates his employment for Good
Reason pursuant to Section 10(b):


(i)    The Company shall (subject to Section 11(b) below):


(A) pay or cause to be paid to the Executive a lump-sum payment, within ten (10)
calendar days of the Termination Date, in an amount equal to the sum of (x) any
unpaid Base Pay through the Termination Date, (y) payment in respect of any
accrued but unused paid time off or sick pay, and (z) payment in respect of any
business expenses reimbursable under Section 7 of this Agreement that have been
incurred but not reimbursed prior to the Termination Date;


(B) pay or cause to be paid to the Executive an amount equal to the sum of (I)
100% of the Executive's Base Pay in effect on the Termination Date (or in effect
immediately prior to any reduction contemplated by Section 10 (b)(i)(B) hereof,
whichever is higher) and (II) $400,000, such sum payable in twelve (12) monthly
installments on the Company's last payroll date of each of the first twelve (12)
calendar months commencing immediately following the 60th day following the
Termination Date; and


(C) pay or cause to be paid to the Executive, under all circumstances, any other
compensation or benefits which may be owed or provided to or i n respect of the
Executive in accordance with the terms and provisions of any plans or programs
of the GENBAND Entities (the applicable payments under this Section 11 (a)
collectively, the "Severance Payment); provided, however , that if the Executive
is a Specified Employee, except to the extent that any amounts payable to the
Executive as a Severance Payment are not treated as deferred compensation under
Section 409A, such as, for example, certain payments pursuant to a separation
pay plan, the Severance Payment shall not be provided to the Executive until the
earlier of (I) the expiration of the six-month period measured from the
Separation from Service Date and (II) the date of the Executive's death. All
payments delayed pursuant to this paragraph shall be pa id, with interest
thereon calculated at the "prime rate," as quoted from time to time during the
relevant period in the Southwest Edition of The Wall Street Journal, on the
first day of the seventh month following the Executive's Separation from Service
Date (or



the date of the Executive's death, if earlier), and all remaining payments due
pursuant to this Agreement shall be pa id as otherwise provided herein;


(ii) The Executive shall be entitled to reimbursement for, or payment by or on
behalf of the GENBAND Entities or any successor entities of, the premium cost
for such group health plan coverage for which the Executive is entitled under
the Consolidated Omnibus Budget Reconciliation Act of 1985 as amended ("COBRA")
(and which the Executive properly and timely elects to receive with respect to
the Executive or any Qualified Beneficiary (as defined in COBRA) whose continued
coverage under such GENBAND Entity group health plan is continued and whose
coverage derives from being the spouse or a dependent of the Executive) for so
long as the Executive or, as appropriate, such Qualified Beneficiary, remains
eligible for continuation coverage as contemplated pursuant to COBRA and the
relevant group health plan of the GENBAND Entities, but i n no event longer than
twelve (12) months (such period of continued coverage, the "Continuation
Period''). The GENBAND Parties shall at the same time as any such action
(including payment of any reimbursement) make any payment that may be necessary
to ensure that the Executive's after-tax position with respect to any health and
welfare benefits or cash payments received pursuant to this Section 11(a)(ii) is
not worse than the Executive's after-tax position in the event such benefits had
been provided to the Executive while he was employed by the Company. Any such
reimbursement or in-kind benefits provided under this Agreement shall be made or
provided by the GENBAND Parties on or before the last day of the Executive's
taxable year following the taxable year in which the expenses are incurred, and
shall also satisfy all other requirements of the regulations under Section 409A
with respect to any such reimbursements. The amount of any such expenses
reimbursed or in-kind benefits provided in one year shall not affect the
expenses or in-kind benefits eligible for reimbursement or payment in any
subsequent year, and the Executive’s right to such reimbursement or payment of
any such expenses will not be subject to liquidation or exchange for any other
benefit. Any tax gross-up payment provided under this Agreement shall be made or
provided by the GENBAND Parties on or before the last day of the Executive’s
taxable year following the taxable year in which the Executive remits the
related taxes, and shall also satisfy all other requirements of the regulations
under Section 409A with respect to any such tax gross-ups; and


(iii) If such termination of the Executive's employment occurs within twelve
(12) months after a Change in Control, notwithstanding anything to the contrary
in any applicable equity award agreement or equity plan, each Equity Award
(including, but not limited to, any Equity Awards of Cayman Holdings, including
the Class E Shares) granted to the Executive that is outstanding as of the
Termination Date shall, without further action, become immediately fully vested,
any automatic repurchase rights will fully lapse, and all restrictions with
respect thereto shall lapse to the extent such Equity Awards have not otherwise
vested, automatic repurchase rights have not lapsed, or any other restrictions
with respect thereto have not otherwise lapsed on or prior to the Termination
Date.


(b) The GENBAND Parties' obligations pursuant to this Section 11 shall be
conditioned upon (i) the Executive's termination of employment constituting a
"separation from service" within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations and (ii) the Executive's execution and
delivery of a release, in substantially the form attached hereto as Exhibit A,
on or prior to the 60th day following the Termination Date, which has not been
revoked by the Executive prior to, and cannot be revoked by the Executive after,
such 60th day. Further, for purposes of Section 409A, the Executive's right to
receive installment payments pursuant to this Section 11 shall be treated as a
right to receive a series of separate and distinct payments.





--------------------------------------------------------------------------------






(c) Notwithstanding any other provision of this Agreement to the contrary, the
parties' respective rights and obligations under this Section 11 and under
Sections 12 through 30 will survive the expiration of this Agreement, any
expiration of the Employment Term and the termination of the Executive's
employment for any reason whatsoever.


12.     Certain Additional Benefits and Payments by the GENBAND Parties.


(a) To the extent permitted under applicable law, the GENBAND Parties shall use
their commercially reasonable efforts to obtain shareholder approval in a manner
consistent with Section 280G of the Code upon a change in ownership or control
(within the meaning of Section 280G) of any GENBAND Entity that results in the
Executive receiving payments that would result in an excess parachute payment
(within the meaning of Section 280G) as a result of such change in ownership or
control, and the Executive shall reasonably cooperate with the GENBAND Parties
in connection therewith.


(b) Immediately prior to the occurrence of a Change in Control (and subject to
the consummation of such Change in Control), notwithstanding anything to the
contrary in any applicable equity award agreement or equity plan, each Equity
Award granted to the Executive that is outstanding as of the date of such Change
in Control (including, but not limited to, any Equity Awards of Cayman Holdings,
including the Class E Shares), shall, without further action, become immediately
vested and/or any automatic repurchase rights will lapse, as to fifty percent
(50%) of the equity or equity-based interests of each such Equity Award that
have not otherwise vested and/or for which automatic repurchase rights have not
lapsed as of such date, and all equity or equity-based interests underlying the
Equity Awards that remain unvested and/or for which automatic repurchase rights
have not lapsed shall continue to vest and/or lapse according to the terms of
the applicable Equity Award.


13.     Confidentiality.


(a) Confidential Information. The Executive acknowledges and agrees that during
his employment with the Company, he will have access to and acquire Confidential
Information regarding the business of the GENBAND Entities that is not generally
available to the public. In order to assist the Executive with his duties, the
GENBAND Parties promise to provide the Executive with Confidential Information
regarding the business of the GENBAND Entities that is not generally available
to the public and that, if disclosed, could put the Company at an unfair
competitive disadvantage. For purposes of this Agreement, "Confidential
Information" means any information or material (i) generated, collected, or used
by any GENBAND Entity that relates to its actual or anticipated business or
research and development, or (ii) suggested by or resulting from work assigned
to and/or performed by the Executive for or on behalf of any GENBAND Entity,
including without limitation Proprietary information, information and materials
relating to their financial performance, financial statements and reports,
"financial projections, accounting methods and information, business plans,
strategic plans, plans regarding their future growth, development and projects,
marketing plans, sales methods and strategies, products, pricing strategies,
price lists, customer contacts, customer lists, customer information (
including, without limitation, customer methods of operation, requirements,
preferences and history of dealings with the GENBAND Entities), vendor lists,
vendor information (including, without limitation, their history of dealings
with the GENBAND Entities), employee files, employee compensation, skills,
performance and qualifications of personnel of the GENBAND Entities, trade
secrets, inventions (whether patented or unpatented), copyrights, service marks,
know-how, al





--------------------------------------------------------------------------------




gorithms, computer programs, computer code and related documentation, processes,
methods, formulas, research, development, licenses, permits, and compilations of
any of the foregoing information relating to the actual or anticipated business
of the GENBAND Entities. The Executive agrees and acknowledges that substantial
time, labor, skill and money have been and will be invested in developing the
Confidential Information and that the protection and maintenance of this
Confidential Information constitute legitimate interests to be protected by the
GENBAND Entities and by the covenants set forth in this Section 13 and in
Section 14.


(b) Non-Disclosure. As a material inducement to the GENBAND Parties to enter
into this Agreement, and to pay to the Executive the compensation set forth
herein, the Executive agrees that, both during the Executive's employment with
the Company and at any time thereafter, the Executive shall preserve in
strictest confidence, and shall not disclose, copy or take away, either directly
or indirectly, or use for the Executive's own benefit or the benefit of any
third party, any Confidential Information of the GENBAND Entities, or any
confidential or proprietary information or material received by the GENBAND
Entities, except as required in the ordinary course of the Executive's
employment for the benefit of the GENBAND Entities. All documents, records, fi
les, computer programs, electronic data, and tangible items and materials
containing or embodying any Confidential Information, including all copies
thereof, whether prepared by the Executive or by others, are the property of the
applicable GENBAND Entity and shall immediately be returned to such GENBAND
Entity upon termination of the Executive's employment with the Company
(voluntary or otherwise), or at any time upon a GENBAND Entity's request, and no
copies thereof shall be kept by the Executive.


(c) Non-Disclosure of Confidential Information of Third Parties. The Executive
shall not use or disclose to other employees of any GENBAND Entity, during or
following his employment with the Company, confidential information belonging to
any third parties unless written permission has been given by such third parties
to the applicable GENBAND Entity, and been accepted by such GENBAND Entity, to a
low the GENBAND Entity to use and/or disclose such information. The Executive
shall indemnify an y GENBAND Entity for any losses, costs or damages that result
from any breach of the covenant contained in the preceding sentence.


14.
Non-Competition and Non-Solicitation. The Executive agrees as follows:



(a)
Non-Competition. For purposes of this Section 14, a "Competitive

Business" shall mean Sonus Networks, Inc., the Acme Packet business unit of
Oracle Corporation, Metaswitch Networks, BroadSoft, Inc. or any Person, firm,
corporation, partnership, association or other entity the majority of the
business of which is related to Session Border Controllers (SBCs), Softswitches,
Media Gateways or unified communication platforms.







--------------------------------------------------------------------------------





The Executive acknowledges that the services the Executive is to render are of a
special and unusual character with a unique value to the GENBAND Parties, the
loss of which cannot adequately be compensated by damages in action at law. In
view of the unique value to the GENBAND Parties of the services of the
Executive, in consideration of the GENBAND Parties' agreement to provide the
Executive with Confidential Information and other consideration specified
herein, and as a material inducement for the GENBAND Parties to enter into this
Agreement, the Executive agrees that, during the term of the Executive's
employment with a GENBAND Party, and during the Non-Compete Period, for whatever
reason, the Executive shall not, within North America, Europe or the area
commonly called the "Asia-Pacific" region, directly or indirectly:


(i) provide personal services, as an officer, director, executive, manager,
employee, consultant, advisor, independent contractor or otherwise, to a
Competitive Business; or


(ii) offer, develop, or provide any products or services that would constitute a
Competitive Business.


(b) Non-Solicitation. For purposes of this Section 14, the term "Customer" shall
mean any Person, firm, corporation, partnership, association or other entity to
which any GENBAND Entity provided, or took active steps to attempt to provide,
products or services during the twelve (12) months prior to the Termination Date
with respect to which the Executive possesses information that i s proprietary
or confidential to any GENBAND Entity. During the term of the Executive's
employment with a GENBAND Party and during the Non­Compete Period, for whatever
reason, of such employment, the Executive shall not, on behalf of any
Competitive Business, directly or indirectly:


(i) take any action to, or do anything reasonably intended to divert business
from any GENBAND Entity or any of their subsidiaries, solicit any Customer or
prospective Customer of any GENBAND Entity, or influence or attempt to influence
any existing or prospective Customers of any GENBAND Entity to cease doing
business with a GENBAND Entity; or


(ii) hire, employ, solicit for employment, or attempt to hire, employ, or
solicit for employment any employee of any GENBAND Entity or any of its
subsidiaries.


(c) Judicial Amendment. The GENBAND Parties and the Executive acknowledge the
reasonableness of the agreements set forth in subsections (a) and (b) of this
Section 14, including the reasonableness of the geographic area, duration of
time and scope of activity restrained that are specified in this Section 14. The
Executive further acknowledges that his skills are such that he can be gainfully
employed in noncompetitive employment and that the agreement not to compete will
in no way prevent him from earning a living. Notwithstanding the foregoing, if
it is judicially detern1ined that any of the limitations contained in
subsections (a) or (b) of this Section 14 are unreasonable, illegal or offensive
under applicable law(s) (statute, common law or otherwise) and may not be
enforced as herein agreed, the Executive and the GENBAND Parties agree that the
unreasonable, illegal, or offensive portions of







--------------------------------------------------------------------------------





subsections (a) and (b) of this Section 14 shall be and hereby are redrafted to
conform with those applicable laws, while leaving the remaining portions of
subsections (a) and (b) of this Section 14 intact. By agreeing to this
contractual modification prospectively at this time, the Executive and the
GENBAND Parties intend to make the agreements contained in subsections (a) and
(b) of this Section 14, including but not limited to the covenant not to compete
contained in subsection (a) of this Section 14, legal under the law(s) of all
applicable jurisdictions so that the entire agreement not to compete and/or this
entire Section 14 as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal. Such modifications shall not
affect any payments made to the Executive under this Agreement.


(d) Notice to Prospective or Subsequent Employers. The Executive shall notify
any Person or entity employing the Executive after the Termination Date, or
evidencing an intention of employing the Executive after the Termination Date,
of the existence and provisions of subsections (a) and (b) of this Section 14 of
this Agreement. In addition, the Executive agrees that the GENBAND Parties may
notify any Person or entity employing the Executive or evidencing an intention
of employing the Executive of the existence and provisions of this Agreement.


15.    Inventions.


(a)     Assignment of Inventions.


(i ) The Executive hereby assigns to GENBAND LLC all his right, title, and
interest in and to any and all inventions (and all patent rights, copyrights,
trade secret rights, and all other rights throughout the world ("Proprietary
Rights") with respect thereto), whether or not patentable or registrable under
copyright or similar statutes, that were made or conceived or reduced to
practice or learned by the Executive, either alone or jointly with others, (i)
at the direction of the GENBAND Entities, (ii) during the performance of the
Executive's duties of employment, (iii) on a GENBAND Entity's time, (iv) using a
GENBAND Entity's equipment, materials, supplies, facilities or Proprietary
Information, or (v) that, at the time of conception or reduction to practice of
the invention, relate to the business of a GENBAND Entity as conducted (or as
proposed to be conducted) or the actual or demonstrably anticipated research or
development of a GENBAND Entity, during the period of the Executive's employment
with the GENBAND Parties ("Inventions"). The only inventions excluded from this
provision are those which are set forth in Exhibit B to this Agreement, or the
assignment of which are prohibited pursuant to applicable law.


(ii) The Executive acknowledges that all original works of authorship that are
made by him (solely or jointly with others) during the term of his employment
with the GENBAND Parties and that are within the scope of his employment and
protectable by copyright are "works made for hire," as that term is defined in
the United States Copyright Act (1 7 U.S.C. § 101). Inventions assigned to
GENBAND LLC by this Section 15(a) are hereinafter referred to as "Company
Inventions."


(iii) The Executive acknowledges and agrees that the GENBAND Entities are not
obligated to commercialize any Company Invention, and that if the Executive
desires to independently commercialize any of said Company Inventions, the







--------------------------------------------------------------------------------





Executive must request and obtain a written license from GENBAND LLC beforehand,
which license request may be declined by GENBAND LLC in their sole discretion.


(b) Enforcement of Proprietary Rights. During the Executive's employment and
after his separation from GENBAND Parties for any reason whatsoever, the
Executive agrees that:


(i) The Executive will assist the GENBAND Entities in every proper way to obtain
and from time to time enforce United States and foreign Proprietary Rights
relating to Company Inventions in any and all countries. To that end the
Executive will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the GENBAND Entities may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining, and enforcing such Proprietary Rights and the assignment thereof. In
addition, the Executive will execute, verify, and deliver assignments of such
Proprietary Rights to the GENBAND Entities or their designees. The Executive's
obligation to assist the GENBAND Entities with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of the Executive's employment, but the GENBAND Entities
shall compensate the Executive at a reasonable rate after his termination for
the time actually spent by him at the GENBAND Entities' request on such
assistance. In addition, the GENBAND Entities will provide the Executive with
reasonable notice of the need for assistance when feasible and agrees to
schedule such assistance in such a manner as not to interfere with any
alternative employment obtained by the Executive when possible.


(ii) In the event the GENBAND Entities are unable for any reason, after
reasonable effort, to secure the Executive's signature on any document needed in
connection with the actions specified in the preceding paragraph, the Executive
hereby irrevocably designates and appoints GENBAND LLC and its duly authorized
officers and agents as the Executive's agent and attorney in fact, to act for
and in the Executive's behalf to execute, verify, and file any such documents
and to do all other lawfully permitted acts to further the purposes of the
preceding paragraph thereon with the same legal force and effect as if executed
by the Executive. The Executive hereby waives and quitclaims to the GENBAND
Entities any and all claims, of any nature whatsoever, that the Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the GENBAND Entities.


(c) Obligation to Keep GENBAND Entities Informed. During the period of the
Executive's employment, the Executive will promptly disclose to the GENBAND
Entities fully and in writing and will hold in trust for the sole right and
benefit of the GENBAND Entities any and all Company Inventions. In addition, the
Executive will disclose all patent applications filed by him during the three
(3) years after termination of his employment with the GENBAND Parties.


(d) Prior Inventions. Inventions, if any, patented or unpatented, that the
Executive made prior to the commencement of his employment with the GENBAND
Parties are excluded from the scope of this Agreement. To preclude any possible
uncertainty, the Executive has set forth on Exhibit B attached hereto a complete
list of all Inventions that he has, alone or jointly with others, conceived,
developed, or reduced to practice or caused to be conceived, developed, or
reduced to practice prior to commencement of his employment with the GENBAND
Parties, that he consider to be his property or the property of third parties
and that he wishes to have excluded from the scope of this Agreement.







--------------------------------------------------------------------------------





If disclosure of any such Invention on Exhibit B would cause the Executive to
violate any prior confidentiality agreement, the Executive understands that he
is not to list such Inventions in Exhibit B but is to inform the GENBAND
Entities that all Inventions have not been listed for that reason.


16. Representations of the Executive and the Company. The Executive represents
that his execution of this Agreement, and performance of the Executive's
obligations hereunder, will not conflict with, or result in a violation of or
breach of, any other agreement to which the Executive is a party or any
judgment, order or decree to which the Executive is subject. The Executive
certifies that he has no outstanding agreement or obligation that is in conflict
with any of the provisions of this Agreement, or that would preclude the
Executive from complying with the provisions hereof, and further certifies that
he will not enter into any such conflicting agreement while employed by the
Company.


17. Remedies. The Executive acknowledges that his abilities and the services he
will provide to the GENBAND Parties are unique and that his failure to perform
his obligations under Sections 13 and 14 of this Agreement would cause the
GENBAND Parties irreparable harm and injury. The Executive further acknowledges
that damages at law will not be an adequate remedy for breach of the covenants
contained in Sections 13 and 14, and that the only adequate remedy is one that
would prevent him from breaching the terms of Sections 13 and 14. As a result,
the Executive and he GENBAND Parties agree that the GENBAND Parties' remedies
may include specific performance, a temporary restraining order, preliminary and
permanent injunctive relief, or other equitable relief against any threatened or
actual breach of Sections 13 or 14 by the Executive. The termination of the
Executive for any reason shall not be deemed a waiver by the GENBAND Parties of
any breach by the Executive of this Agreement or any other obligation owed to
the GENBAND Parties, and notwithstanding such a termination, the Executive shall
be liable for all damages attributable to such a breach. Nothing contained in
this Section 17 shall prohibit the GENBAND Parties from seeking and obtaining
any other remedy, including monetary dan1ages, to which it may be entitled.


1 8. Non-Disparagement. The Executive agrees not to, directly or indirectly,
either orally or in writing, disparage any other patty hereto or any of their
respective equity holders, affiliates, directors, managers, officers, employees,
agents or representatives, or any of their respective financial conditions or
operations, or any of their respective products, services or practices. The
GENBAND Parties agree to instruct their officers and directors not to, directly
or indirectly, either orally in writing, disparage the Executive.


19. No Mitigation Obligation. The GENBAND Parties hereby acknowledge that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment within a reasonable time period following the Termination
Date. In addition, the GENBAND Patties acknowledge that the GENBAND Entities'
severance pay plans and policies applicable in general to their respective
salaried employees typically do not provide for mitigation, offset or reduction
of any severance payments received thereunder. Accordingly, the payment of the
severance compensation by or on behalf of the GENBAND Parties to the Executive
in accordance with the terms of this Agreement is hereby acknowledged by the
GENBAND Parties to be reasonable, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any m





--------------------------------------------------------------------------------




itigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise.


20. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the GENBAND Parties or the Executive to
have the Executive remain in the employment of any GENBAND Entity at any time,
including, without limitation, prior to or following any Change in Control. Any
event or occurrence described in Section 10(b)(i) or (ii) hereof following the
commencement of a discussion with a third person that ultimately results in a
Change in Control shall be deemed to have occurred after a Change in Control for
the purposes of Section 11(a)(iii) of this Agreement.


21. Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold pursuant to any law or government
regulation or ruling.


22.     Successors and Binding Agreement.


(a) The GENBAND Parties will require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the respective GENBAND Parties,
expressly to assume and agree to perfom1 this Agreement in the same manner and
to the same extent the GENBAND Parties would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the GENBAND Parties and any successor to the respective GENBAND
Parties, including without limitation any Persons acquiring directly or
indirectly all or substantially all of the business or assets of a GENBAND Party
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor shall thereafter be deemed a "GENBAND Party" for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by a GENBAND Party other than to a subsidiary or affiliate of the such GENBAND
Party.


(b) This Agreement will inure to the benefit of and be enforceable by the
Executive and the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.


(c) This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
22(a) and 22(b). Without limiting the generality or effect of the foregoing, the
Executive's right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive's will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 22(c), the GENBAND Entities shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.







--------------------------------------------------------------------------------





23. Notices. For all purposes of this Agreement (except as otherwise expressly
provided in this Agreement with respect to notice periods), all communications,
including without limitation, notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing, and will be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or ten business days after
having been mailed by United States registered or certified mail , return
receipt requested, postage prepaid, or five business days after having been sent
by a nationally recognized overnight courier service such as Federal Express or
UPS, addressed to the Company (for the GENBAND Parties) at 2801 Network
Boulevard, Suite 300, Frisco, Texas 75034 (to the attention of the General
Counsel of the Company) and to the Executive at the Company's address, with a
copy to the Executive at his principal residence, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.


24. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to the
principles of conflict of laws of such State or any other jurisdiction.


25. Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other Person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


26. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the GENBAND Parties. No waiver by any party hereto
at any time of any breach by another party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by any party which are not set forth expressly in this Agreement.
References to Sect ions are to references to Sections of this Agreement. For the
avoidance of doubt, the parties acknowledge and agree that the Company shall be
the legal employer of the Executive and this Agreement shall be interpreted
accordingly.


27. Arbitration. Any dispute, controversy or claim arising out of or in
connection with or relating to this Agreement or any breach or alleged breach
thereof shall be submitted to and settled by binding arbitration in New York,
New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (or at any other place or under any other form of
arbitration mutually acceptable to the parties so involved). Any dispute,
controversy or claim submitted for resolution shall be submitted to one neutral
arbitrator agreed to by the parties, who shall have the authority to render a
decision in terms of findings of fact and conclusions of law. No arbitration
shall be commenced after the date when institution of legal or equitable
proceedings based upon such subject matter would be barred by the applicable







--------------------------------------------------------------------------------





statute of limitations. Any party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement, to enforce an
arbitration award, and to vacate an arbitration award. However, in actions
seeking to vacate an award the standard of review to be applied to the
arbitrator's findings of fact and conclusions of law will be the same as that
applied by an appellate court reviewing a decision of a trial court sitting
without a jury. The parties agree that in any arbitration commenced pursuant to
this Agreement, the parties shall be entitled to such discovery (including
depositions, requests for the production of documents and interrogatories) as is
allowed by the arbitrator after the arbitrator hears arguments for and against
limits which shall be imposed on discovery by each party in arbitration. The
arbitrator shall have full power and authority to limit discovery. In the event
that any party fails to comply with its discovery obligations hereunder, the
arbitrator shall have full power and authority to compel disclosure or impose
sanctions to the full extent of Rule 37, Federal Rules of Civil Procedure.
Unless the parties agree otherwise, the parties, the arbitrator, and the
American Arbitration Association shall treat the arbitration proceedings, any
related discovery, and the decision of the Arbitrator, as confidential, except
in connection with judicial proceedings ancillary to the arbitration, such as a
judicial challenge to, or enforcement of, an award, and unless otherwise
required by law to protect a legal right of a party. To the extent possible, any
specific issues of confidentiality should be raised with and resolved by the
neutral arbitrator. The arbitrator(s) shall, in their award, allocate between
the parties the costs of arbitration, which shall include reasonable attorneys'
fees of the parties, in such proportions as the arbitrator deems just. The
GENBAND Parties shall pay the arbitrator's fees and expenses.


28. Section 409A. The GENBAND Parties and the Executive acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A, including without limitation any such regulations
or other guidance that may be issued after the date hereof. Notwithstanding any
provision of this Agreement to the contrary, in the event that the GENBAND
Parties and the Executive determine that any compensation or benefits payable or
provided hereunder may be subject to Section 409A, the GENBAND Parties and the
Executive agree to cooperate in taking all reasonable measures to amend or
modify this Agreement, including amendments with retroactive effect, that the
GENBAND Parties and the Executive reasonably determine are necessary or
appropriate to minimize or avoid any adverse tax treatment under Section 409A
without materially impairing the Executive's economic rights; provided, however,
that the GENBAND Entities shall in no event be obligated to provide the
Executive with any payment in connection with (or otherwise indemnify the
Executive for) any taxes imposed on the Executive pursuant to Section 409A.


29. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


30. Entire Agreement. This Agreement and any agreements referenced herein set
forth the entire agreement of the parties concerning the subject matter hereof
and supersedes all prior agreements, arrangements and understandings with
respect to such subject matter.


[Remainder of page intentionally left blank-- signature page follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the patties have caused this Agreement to be duly executed
and delivered as of the date first above written.


GENBAND MANAGEMENT SERVICES CORP.








Name: Title:






GENBAND US LLC








Name: Title:






GENBAND HOLDINGS COMPANY












Name: Title:






GENBAND INC.












Name: Title:














/s/ David A. Walsh
David A. Walsh




Signature Page for Employment Agreement for David Walsh



